          Case 1:20-cv-05441-KPF Document 15 Filed 07/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Uniformed Fire Officers Association; Uniformed
 Firefighters Association of Greater New York;
 Correction Officers’ Benevolent Association of the
 City of New York; Police Benevolent Association of
 the City of New York, Inc.; Sergeants’ Benevolent
 Association; Lieutenants’ Benevolent Association;
 Captains’ Endowment Association; and Detectives’
 Endowment Association,                                     Case No. 1:20-CV-05441

                    Petitioners/Plaintiffs,

       -against-                                            NOTICE OF APPEARANCE OF
                                                            COUNSEL
 Bill de Blasio, in his official capacity as Mayor of the
 City of New York; the City of New York;
 Fire Department of the City of New York; Daniel A.
 Nigro, in his official capacity as the Commissioner of
 the Fire Department of the City of New York;
 New York City Department of Correction; Cynthia
 Brann, in her official capacity as the Commissioner
 of the New York City Department of Correction;
 Dermot F. Shea, in his official capacity as the
 Commissioner of the New York City Police
 Department; the New York City Police Department;
 Frederick Davie, in his official capacity as the Chair
 of the Civilian Complaint Review Board; and the
 Civilian Complaint Review Board,

                    Respondents/Defendants.



TO:    CLERK OF COURT AND ALL PARTIES OF RECORD
       PLEASE TAKE NOTICE that I am admitted to practice in this court, and I appear in this

case as counsel for Respondents/Defendants Uniformed Fire Officers Association; Uniformed

Firefighters Association of Greater New York; Correction Officers’ Benevolent Association of the

City of New York; Police Benevolent Association of the City of New York, Inc.; Sergeants’
         Case 1:20-cv-05441-KPF Document 15 Filed 07/23/20 Page 2 of 2




Benevolent   Association;   Lieutenants’   Benevolent   Association;   Captains’   Endowment

Association; and Detectives’ Endowment Association.

 Dated: July 23, 2020                          By: /s/ Michael R. Hepworth
                                               Michael R. Hepworth
                                               DLA Piper LLP (US)
                                               1251 Avenue of the Americas
                                               New York, NY 10020
                                               Telephone: (212) 335-4906
                                               Facsimile: (212) 884-8506
                                               Email: michael.hepworth@dlapiper.com
